Title: Tobias Lear to Samuel Hodgdon, 16 October 1792
From: Lear, Tobias
To: Hodgdon, Samuel



Sir,
[Philadelphia] October 16th 1792

I have had the honor of laying before the President the enclosed extract of a letter which you put into my hands for that purpose, and he has directed me to request that you would let

him know the number & state of the arms & accoutrements which are under your care in this place, that he may be able to form a judgement whether it would be proper to spare the num[b]er wanted out of the public stores.
The President does not wish a formal return, but merely the number & their situation. with much respect & esteem I am Sir, Your most Obedt Servt

Tobias Lear.

